DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 06/30/2022. Claims 1-13 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluck (US Pub. No.: 2019/0208046) in view of Livernoir (US Pub. No.: 2015/0257288).
Regarding claim 1, Gluck teaches an apparatus for securing a handheld device (see figures 9 and 11-12, a ring support/holder RHS attach to portable device PD, abstract, [0058]), comprising:
an attachment body having a top portion, a flat bottom portion and a side portion between the top portion and flat bottom portion (see figure 9, attach portion AP, [0054]); and a securement portion (read on RMP) connected to the side portion of the attachment body (see figures 9 and 12, ring mounting portion RMP, attach portion AP, [0054, 0058]), the securement portion having a bottom that is parallel with the bottom portion of the attachment body (see figures 9 and 13); 
wherein the flat bottom portion of the attachment body is configured to be attached to a handheld device such that the bottom of the securement portion is also attached to the handheld device (see figures 9 and 11, ring mounting portion RMP, attach portion AP, a ring support/holder RHS attach to portable device PD, [0058]). It appears to examiner that the ring mounting portion RMP attach to the mobile phone or card holder would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
It should be noticed that Gluck fails to teach the securement portion has an aperture separating the bottom of the securement portion, the aperture leading into an opening that extends through the securement portion and is enclosed by a top of the securement portion, and the aperture is sealed when the attachment body is connected to the handheld device. However, Livernois teaches the securement portion has an aperture separating the bottom of the securement portion (see figure 4, sleeves 18 and 20 has an aperture), the aperture leading into an opening that extends through the securement portion and is enclosed by a top of the securement portion (see figure 4, sleeves 18 and 20 has an aperture), and the aperture is sealed when the attachment body is connected to the handheld device (see figure 4, sleeves 18 and 20 has an aperture, the sleeves 18 and 20 are seal by base 12 or two rings when it attach to mobile device, [0020], claim is silent to attach directly). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Livernois into view of Gluck in order to support the device in upright position on a surface as well as to securely grip them in the hand to prevent dropping and resultant damage.
Regarding claim 2, Gluck further teaches the attachment body is disc-shaped (see figure 9, attach portion AP).
Regarding claim 3, Livernois further teaches a diameter of the attachment body ranges, and a thickness of the attachment body ranges (see figure 9, base 12 has a diameter of the attachment body ranges, and a thickness of the attachment body ranges). It appear to examiner that select a diameter of the attachment body ranges from approximately 0.5 inches to approximately 3 inches, and a thickness of the attachment body ranges from approximately .01 inches to approximately 0.5 inches would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Regarding claim 4, Livernois further teaches the side portion extends higher than a top portion of the attachment body creating a lip between the side portion and the top portion of the attachment body (see figures 9, sleeve 18 or 20 is extended higher than the top surface of the base 20).
Regarding claim 6, Livernois further teaches the opening of the securement portion is configured to secure a bracelet to the attachment body (see figure 9, sleeve 18 or 20 has the opening to secure the rings 14 or 16 to the base 12).
Regarding claim 10, Livernois further teaches the flat bottom portion of the attachment body is configured to be connected to a back side of the handheld device (see figures 1A, 4, base 12, [0024]).
Regarding claim 11, Livernois further teaches an adhesive provided on the flat bottom portion of the attachment body to secure the attachment body to the handheld device (see figures 1A, 4, base 12, [0024]).





Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluck (US Pub. No.: 2019/0208046) in view of Livernoir (US Pub. No.: 2015/0257288) as applied to claim 1 above, and further in view of VanTassell et al. (US Patent No.: 10,419,054, hereinafter, “VanTassell”).
Regarding claim 5, Gluck and Livernoir, in combination, fails to teach a design provided on the top portion of the attachment body. However, VanTassell teaches a design provided on the top portion of the attachment body (see figure 1, holder 10, LOGO 70, the ring 50, col.6, ln.28-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of VanTassell into view of Gluck and Livernoir in order to market or promote the company name or product as suggested by VanTassell at col.4, ln.5-12. 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluck (US Pub. No.: 2019/0208046) in view of Livernoir (US Pub. No.: 2015/0257288) as applied to claim 1 above, and further in view of Mody et al. (US Pub. No.: 2018/0220782, hereinafter, “Mody”).
Regarding claim 7, Gluck and Livernoir, in combination, fails to teach the top of the securement portion is higher than the top portion of the attachment body. However, Mody teaches the top of the securement portion is higher than the top portion of the attachment body (see figure 16, hinge 370, rail 360, it is clearly seen that the hinge 370 is higher than rail 360, [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mody into view of Gluck and Livernoir in order to support the device in upright position on a surface as well as to securely grip them in the hand to prevent dropping and resultant damage.
Regarding claim 8, Gluck further teaches the securement portion is integral with the attachment body (see figures 9-12, AP portion, securement portion read on RMP, [0054]).
Regarding claim 9, Gluck further teaches the top of the securement portion has a curved surface and the opening is curved (see figures 9-12, securement portion read on RMP, [0054]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluck (US Pub. No.: 2019/0208046) in view of Livernoir (US Pub. No.: 2015/0257288) as applied to claim 1 above, and further in view of Shannon (US Pub. No.: 2019/0257466).
Regarding claim 12, Gluck and Livernois, in combination, fails to teach a removable film provided on the adhesive on the flat bottom portion of the attachment body. However, Shannon teaches a removable film provided on the adhesive on the flat bottom portion of the attachment body (see figures 3-4, remove film 18, adhesive 14b, [0061-0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shannon into view of Gluck and Livernois in order to protect the adhesive from dirty.
Regarding claim 13, Shannon further teaches the adhesive is reusable such that the flat bottom portion of the attachment body can be removed from the handheld device and reconnected to the handheld device (see figures 3-4, remove film 18, adhesive 14b, [0061-0064]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov. The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
				
/TUAN PHAM/           Primary Examiner, Art Unit 2649